Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Amendment
Applicant’s Amendment filed on 06/24/2022 are acknowledged and entered. According to the Amendment, claims 11, 19, 27 and 29 has /have been amended; claim 1-10 has /have been cancelled previously, claims 14, 22, 28 and 30 has /have been cancelled; and claims 31-34 has /have been added.  Accordingly, claims 11-13, 15-21, 23-27, 29 and 31-34 are pending in the application.  An action on the merits for claims 11-13, 15-21, 23-27, 29 and 31-34 are as follow. 

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 11, the closest prior art of record Akiyoshi et al. (US 4,675,507) discloses a cooking appliance device as claimed; however, the prior art of record by itself or in combination fail to make obvious of “wherein the adapting element comprises a flat portion and a plurality of guide protrusions extending from one side of the flat portion, and the guide protrusions extend between windings of the heating element” as claimed, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, claim 11 is allowed. With respect to Claims 12-13, 15-18 and 33-34, the dependency on Claim 11 makes them allowable.
Regarding Independent Claim 19, the closest prior art of record Akiyoshi et al. (US 4,675,507) discloses a method for operating a cooking appliance device as claimed; however, the prior art of record by itself or in combination fail to make obvious of “wherein the adapting element comprises a flat portion and a plurality of guide protrusions extending from one side of the flat portion, and the guide protrusions extend between windings of the heating element” as claimed, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, claim 19 is allowed. With respect to Claims 20-21, 23-26 and 32, the dependency on Claim 19 makes them allowable.
Regarding Independent Claim 27, the closest prior art of record Akiyoshi et al. (US 4,675,507) discloses a cooking appliance as claimed; however, the prior art of record by itself or in combination fail to make obvious of “wherein the adapting element comprises a flat portion and a plurality of guide protrusions extending from one side of the flat portion, and the guide protrusions extend between windings of the heating element” as claimed, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, claim 19 is allowed. With respect to Claims 29 and 31, the dependency on Claim 27 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761